          Case 2:20-cv-05580-CFK Document 9 Filed 12/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FCS CAPITAL, ET AL.,                              DOCKET NO.: 2:20-cv-05580
            Plaintiff,

               v.


 JOSHUA L. THOMAS, ESQ.

               Defendants




DEFENDANT’S APPLICATION FOR EXTENSION OF TIME PURSUANT TO F.R.C.P.
                               6

       1. Defendant hereby request a brief extension of time to respond to Complaint until

           December 30, 2020.

       2. The Complaint was filed on November 9, 2020.

       3. It was not served until November 25, 2020.

       4. Soon after it was served, it was sent to my current insurance.

       5. I have not received a message back yet if they want to handle it.

       6. If not, I will prepare a motion to dismiss.

       7. While I am asking for 2 more weeks, that would just be to have them give a response,

           otherwise I am prepared to submit a complete motion, if needed.

       8. I appreciate the court’s understanding in this matter.


       As such, Plaintiffs request that an extension of time be granted for the opposition to the

currently pending.

Dated: December 16, 2020                                ___/s/ Joshua Thomas________
Case 2:20-cv-05580-CFK Document 9 Filed 12/16/20 Page 2 of 3




                                Joshua L. Thomas and Associates
                                Joshua Thomas Esq.
                                Supreme Court ID No. 003992012
                                225 Wilmington-West Chester Pike
                                Suite 200
                                Chadds Ford, PA 19317
                                Phone: (215) 806-1733
                                Email: JoshuaLThomas@gmail.com
         Case 2:20-cv-05580-CFK Document 9 Filed 12/16/20 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FCS CAPITAL, ET AL.,                             DOCKET NO.: 2:20-cv-05580
            Plaintiff,

              v.


 JOSHUA L. THOMAS, ESQ.

              Defendants




                                           ORDER

      It is hereby ordered by the court, that the opposition due date to the motion to dismiss

currently pending is extend to _____________________________.




                                                           ____________________

                                                                                   J.
